--------------------------------------------------------------------------------

NEITHER THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS CONVERTIBLE
(THE “SECURITIES”) HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

 

WARRANT CERTIFICATE

TO PURCHASE 33,334 COMMON SHARES
OF ANAVEX LIFE SCIENCES CORP.

THIS IS TO CERTIFY THAT for valuable consideration WEISER CAPITAL LIMITED (the
“Holder”) is entitled, at any time prior to April 20, 2013 upon and subject to
the terms and conditions set forth herein and in the schedules attached hereto,
which schedules form an integral part hereof and shall be deemed to be
incorporated herein (the whole being referred to herein as this “Warrant
Certificate” and the rights of the Holder represented by this Warrant
Certificate being referred to herein as this “Warrant”), to subscribe in whole
or in part for 33,334 common shares (“Shares” and which term shall include any
other shares or securities to be issued in addition thereto or in substitution
or replacement therefor as provided herein) of ANAVEX LIFE SCIENCES CORP. (the
“Company”).

The purchase price (the purchase price in effect from time to time being called
the “Exercise Price”) payable for each Share subscribed for upon the exercise of
this Warrant shall be US$4.00 adjusted for splits and common stock share
issuances of greater than 10% of the number of outstanding shares of the Issuer
at the closing of the Investment. No fractional Shares will be issuable upon any
exercise of this Warrant and the Holder will not be entitled to any cash payment
or compensation in lieu of a fractional Share.

This Warrant shall become wholly void and the unexercised portion of the
subscription rights represented hereby will expire and terminate on April 20,
2013 (the “Expiry Date”).

All Shares issued upon the exercise of this Warrant shall be issued to the
Holder, upon payment therefor of the amount for which the Shares which may at
the time be purchased pursuant to the provisions hereof, and the Holder shall be
deemed to have become the holder of record of such Shares on the date of
delivery of this Warrant Certificate together with payment for the Shares so
subscribed for and such Shares shall be issued at the purchase price in effect
on the date of delivery of this Warrant Certificate together with payment for
the Shares subscribed for by the Holder. All Shares issued upon the exercise of
this Warrant will rank equally in all respects with existing common shares on
issue in the capital of the Company.

The Holder may purchase less than the number of Shares which the Holder is
entitled to purchase hereunder on delivery of this Warrant Certificate, in which
event a new certificate, in form identical hereto but with appropriate changes,
representing the Shares not purchased, shall be issued to the Holder.

This Warrant does not entitle the Holder to any rights or interest whatsoever as
a shareholder of the Company or any other rights or interests except as
expressly provided in this Warrant Certificate.

A-1

--------------------------------------------------------------------------------

This Warrant may not be transferred, except in accordance with applicable
legislation and the rules and policies of any governing securities regulatory
authority including any stock exchange or over-the-counter market.

If this Warrant Certificate or any replacement hereof becomes stolen, lost,
mutilated or destroyed, the Company shall, on such terms as it may in its
discretion impose, acting reasonably, issue and deliver a new certificate, in
form identical hereto but with appropriate changes, representing any unexercised
portion of the subscription rights represented hereby to replace the certificate
so stolen, lost, mutilated or destroyed.

All amounts of money referred to in this Warrant Certificate are referred to
lawful money of the United States.

This Warrant shall enure to the benefit of, and shall be binding upon, the
Holder and the Company and their respective successors and assigns.

IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be issued
under the signature of a properly authorized officer of the Company.

DATED as of the _____day of ________, 2011.

  ANAVEX LIFE SCIENCES CORP.               By:     Name:   Title:

A-2

--------------------------------------------------------------------------------

SCHEDULE A

TO: Anavex Life Sciences Corp.   50 Harrison Street, Unit 315A Hoboken NJ
07030  

The undersigned holder of the attached Warrants hereby irrevocably subscribes
for _________________common shares of Anavex Life Sciences Corp. (the “Company”)
at the Exercise Price referred to in the attached Warrant Certificate on the
terms and conditions set forth in such certificate and encloses herewith a
certified cheque, cashier’s cheque, money order or bank draft payable to the
order of the Company or has transmitted to the Company good same day funds by
wire or other similar transfer in payment in full of the subscription price of
the Common Shares hereby subscribed for.

The undersigned represents, warrants and certifies as follows:

One, only, of the following must be checked.

[ ] A.  

The undersigned holder (i) is not in the United States; (ii) is not a “U.S.
person” as defined in Regulation S under the United States Securities Act of
1933, as amended (the “U.S. Securities Act”), and is not exercising the Warrants
on behalf of a U.S. person or on behalf of a person in the United States; and
(iii) did not execute or deliver this exercise form in the United States.

      [ ] B.  

The undersigned (i) is the original holder of the Warrants and remains an
"accredited investor" which satisfies one or more of the criteria set forth in
Rule 501(a) of Regulation D under the U.S. Securities Act and is exercising the
Warrants for its own account or the account of an "accredited investor" over
which it exercises sole investment discretion, (ii) has had access to such
current public information concerning the Company as it considered necessary in
connection with its investment decision, (iii) understands that the Common
Shares have not been registered under the U.S. Securities Act and (iv) agrees to
the restrictions on transfer and resale.

      [ ] C.  

The undersigned holder has delivered to the Company and the Company’s transfer
agent an opinion of counsel (which will not be sufficient unless it is from
counsel of recognized standing and in form and substance satisfactory to the
Company) to the effect that an exemption from the registration requirements of
the U.S. Securities Act and applicable state securities laws is available.

Notes:

  (1)

Certificates will not be registered or delivered to an address in the United
States unless Box B or C above is checked.

        (2)

If Box C above is checked, holders are encouraged to consult with the Company in
advance to determine that the legal opinion tendered in connection with the
exercise will be satisfactory in form and substance to the Company.

B-1

--------------------------------------------------------------------------------

        The undersigned hereby directs that the said Common Shares be issued and
delivered as follows:

     NAME(S) IN FULL      ADDRESS(ES)      NUMBER OF COMMON SHARES              
   

(Please print. If securities are issued to a person other than the registered
Holder, the Transfer of Warrants Form must be completed and the holder must pay
all eligible taxes and the signature of the holder must be guaranteed by a major
Canadian Schedule I chartered bank, a Canadian trust company or by a medallion
signature guarantee from a member of a recognized Medallion Guarantee Program or
in accordance with industry standards.)

DATED this ________day of _______________________, _________.




     Signature Guaranteed Name of Holder              Name of Authorized
Representative Signature of Holder or Authorized   Representative             
Title or Capacity or Authorized Representative Daytime Phone Number of Holder or
  Authorized Representative



[ ]

Please check this box if the securities are to be picked up at the office where
the Warrant Certificate is surrendered, failing which the securities will be
mailed to the address shown on the register.

B-2

--------------------------------------------------------------------------------